TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00484-CV



                                  Chadwick J. Zellers, Appellant

                                                 v.

                     Time Warner Entertainment Company, L.P., Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. 99-04463, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                            MEMORANDUM OPINION


               Appellant Chadwick J. Zellers has filed an agreed motion to dismiss. We grant the motion

and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                              ___________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: February 27, 2003